Citation Nr: 0820665	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to April 25, 1956, for 
a grant of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joel R. Davidson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

This case has been advanced on the Board's docket due to his 
advanced age.  38 C.F.R. § 20.900(c) (2007).

The veteran testified before the undersigned Veterans Law 
Judge in May 2008 via video conference.  A copy of the 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran's claim for service connection for anxiety 
was denied in a December 1954 rating decision.

2.  The veteran appealed the denial of service connection for 
anxiety, but withdrew his appeal in October 1955, indicating 
that new evidence would be submitted.

3.  In April 1956, the veteran submitted new evidence which 
led to an August 1956 rating decision granting service 
connection for physiological GI reaction with an effective 
dated assigned as April 25, 1956.


CONCLUSIONS OF LAW

1.  The August 1956 RO decision which assigned an effective 
date of April 25, 1956 is final as to the matter of an 
effective date for service connection for a psychiatric 
disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).


2.  The veteran's current claim of entitlement to an earlier 
effective date for service connection for a psychiatric 
disorder was not timely filed and must be dismissed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007); Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

The veteran's initial claim for service connection for 
anxiety was denied by a rating decision dated in December 
1954.  The veteran appealed that decision, but withdrew his 
appeal in October 1955, indicating that new evidence would be 
submitted.  The December 1954 decision is final.  

In April 1956, new evidence was submitted which led to an 
August 1956 rating decision granting service connection for 
physiological GI reaction; the effective date of grant of 
service connection was the date of receipt of the reopened 
claim.  

The service-connected psychiatric disability was changed to 
anxiety reaction in an August 1963 rating decision, and 
changed later to generalized anxiety disorder with GI 
features.  A May 1993 rating decision increased the 
evaluation of the service-connected generalized anxiety 
disorder with gastrointestinal features to 100 percent, 
effective from May 26, 1988.  This appeal arises from a 
January 2006 rating decision that continued the current 100 
percent disability rating for anxiety with physiological 
gastrointestinal reaction and denied service connection for 
gastritis, of which the veteran was informed by letter dated 
January 24, 2006.  The RO accepted a letter received on June 
20, 2006 from the veteran's representative, requesting a 
Decision Review Officer hearing, as a notice of disagreement.  
At the hearing held in August 2006 RO, the veteran's 
representative argued that he should be granted service 
connection from the time of his military service.  The RO 
issued a statement of the case on May 18, 2007 concerning the 
issue of entitlement to an effective date earlier than April 
2, 1956 for the grant of service connection for a psychiatric 
disorder, and the veteran filed a substantive appeal in July 
2007.

At his May 2008 Board video conference hearing, the veteran 
testified that he was diagnosed with psychoneurosis in 1944 
while in service and that his psychiatric disorder should be 
effective as of that date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a rating decision which established an effective date 
for an increased rating becomes final, an earlier effective 
date can only be established by a request for a revision of 
that decision based on clear and unmistakable error (CUE).  
In essence, the Court in Rudd held that there is no 
"freestanding" earlier effective date claim which could be 
raised at any time.  See Rudd, 20 Vet. App. at 299.

Based on the precedential Court decision in Rudd, the Board 
finds that the veteran's earlier effective date claim for 
service-connection for a psychiatric disorder must be 
dismissed.  The veteran's claim for service connection for a 
psychiatric disorder was granted by the RO in an August 1956 
rating decision and the effective date of April 25, 1956 was 
assigned as the date of the reopened claim.  The veteran did 
not appeal that decision to the Board, and the RO's decision 
thus became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007) (in general, unappealed RO decisions 
are final).


If the veteran believed that the RO's August 1956 assignment 
of an effective date of April 25, 1956 for service connection 
for a physiological GI reaction was incorrect, his proper 
recourse was to appeal to the Board then.  Because the 
veteran did not appeal, the RO's decision became final.  That 
being the case, the veteran is left with only one option in 
his attempt to obtain an earlier effective date: a claim 
alleging that the RO's original decision in August 1956 which 
assigned the April 25, 1956 effective date contained CUE.  
See 38 C.F.R. § 3.105(a) (2007).  To date, the veteran has 
not alleged CUE in the August 1956 rating decision.

In summary, the August 1956 RO decision is final as to the 
effective date of April 25, 1956 for service connection for a 
physiological GI reaction/psychiatric disorder.  The Court 
made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal as to this issue without prejudice 
to the veteran's filing a CUE claim.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an effective date earlier than 
April 25, 1956 for service connection for a psychiatric 
disorder is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


